Citation Nr: 0334525	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  96-51 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, 
on a direct basis or as secondary to service-connected 
circumcision. 

2.  Entitlement to an increased evaluation for service-
connected scars, residuals of a shell fragment wound of the 
left ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to a separate evaluation in excess of 10 
percent for post-traumatic arthrosis with limitation of 
motion of the left ankle.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of circumcision with scars 
resulting from skin graft.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran served on active duty from April 1965 to March 
1968.  This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  By a Board decision issued in February 
1999, the veteran's claims for service connection for a 
bladder disorder and for impotence, and the claims for 
increased evaluations for left ankle disability and for 
residuals of circumcision were remanded for issuance of a 
statement or supplemental statement of the case.  By a Board 
decision issued in July 2002, the Board denied the claims for 
service connection for a bladder disorder, on a direct basis 
or an secondary to service-connected circumcision, for an 
increased evaluation for service-connected scars, residuals 
of a shell fragment wound of the left ankle, and for a 
compensable evaluation for service-connected residuals of 
circumcision with scars resulting from skin graft.  The Board 
granted a separate 10 percent evaluation for post-traumatic 
arthrosis with limitation of motion of the left ankle.

The veteran appealed those determinations of the Board to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties, in May 2003, filed a Joint Motion for Remand 
before the Court requesting that the Board's decision be 
vacated and the claims remanded to the Board.  In June 2003, 
the Court issued an order vacating and remanding the Board's 
July 2002 determinations.  The claims return to the Board for 
appellate review.  

The May 2003 Joint Motion for Remand specified that remand of 
the claims was required because the veteran had not been 
properly placed on notice as to what evidence he should 
provide and what evidence VA would provide or obtain on his 
behalf as required under 38 U.S.C.A. § 5103A, one of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Court's Order did not identify any other 
deficiency in the development or appellate review of the 
case.

The Board also notes that any notification undertaken as part 
of this remand must conform with the VCAA.  Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, the veteran should again be 
specifically advised of the enactment of 
the VCAA, and should be specifically 
notified of the evidence required to 
substantiate each of his claims: service 
connection for a bladder disorder on a 
direct basis or as secondary to service-
connected circumcision; an increased 
evaluation in excess of 10 percent for 
service-connected scars, residuals of a 
shell fragment wound of the left ankle; a 
separate evaluation in excess of 10 
percent for post-traumatic arthrosis with 
limitation of motion of the left ankle; 
and a compensable evaluation for 
residuals of circumcision with scars 
resulting from skin graft, including 
notification as to each applicable 
regulation and diagnostic code.  In 
particular, the veteran should be 
specifically advised of his 
responsibilities under the VCAA and of 
VA's duties and responsibilities, 
including specific notification as to 
what evidence he is responsible to 
provide and what evidence VA will provide 
or obtain on his behalf.

The veteran should be specifically 
advised of the period of time in which he 
may submit or identify evidence which 
might substantiate his claims.

Any notice given, or action taken 
hereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  If, after the notification above, the 
veteran submits or identifies any 
additional evidence relevant to any claim 
at issue, appropriate action, including 
any required development of evidence, 
should be conducted.  

3.  After completing development, 
including any actions in addition to 
those specified above to satisfy the 
VCAA, the issues on appeal should be 
readjudicated.  If any decision remains 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case.  
After the appropriate period of time for 
response, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


